Citation Nr: 0615637	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  02-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides (Agent Orange).  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The veteran had no in-country service or duty, or 
documented visitation in the Republic of Vietnam.  

2.  Diabetes mellitus was not incurred in, as a result of, or 
was aggravated by active service.  

3.  Hypertension was not incurred in, as a result of, or was 
aggravated by active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, including as a result of exposure to herbicides, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

2.  The criteria for service connection for hypertension, 
including as secondary to service-connected disability, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims of service connection for diabetes mellitus, 
claimed as due to service in the Republic of Vietnam 
(Vietnam) and service connection for hypertension, claimed as 
secondary to diabetes mellitus.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  

The veteran's claims of service connection for diabetes 
mellitus and hypertension were received at the RO in April 
2000.  Duty to assist letters were issued in September and 
November 2000, requesting that the veteran identify all 
sources of treatment for diabetes mellitus and hypertension 
and advising him that VA would obtain VA records.  Pending 
revision of regulations, the veteran was requested to provide 
proof of service in Vietnam by letter dated in December 2000, 
but he failed to do so.  The claim was denied in an August 
2001 RO decision.  

A statement of the case (SOC) was issued in March 2002.  In 
April 2003, the veteran was again asked to submit evidence of 
his service in Vietnam.  The Board remanded the appeal in 
October 2003 for compliance with VA's expanded duties to 
notify and assist pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), and such compliance was accomplished in 
May 2004.  

The May 2004 notice informed the veteran that the National 
Personnel Records Center (NPRC) had found that the veteran 
had no service in Vietnam.  The veteran again failed to 
respond with additional evidence, beyond an October 2005 
statement of the veteran, which included a duplicate copy of 
his Report of Separation from the Armed Forces (DD Form 214).  
A supplemental statement of the case (SSOC) was issued in 
September 2005, which included a de novo review of all of the 
evidence of record.  

The VA development/duty to assist letter directly addressed 
the central deficiency of the veteran's claim -the veteran's 
need to demonstrate his claimed show in-country service in 
Vietnam.  As such, the notice complies with VCAA and the 
timing of the notice is fully compliant with Pelegrini.  To 
the extent that a formal notice of VCAA was not issued until 
May 2004, such notice was issued prior to the de novo 
readjudication of the claim in a September 2005 SSOC.  As 
such, any defect with respect to the timing of the notices 
was harmless error.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notices and development/duty to assist letters of record, 
including the May 2004 formal VCAA notice letter, advised the 
veteran of the evidence not of record that is necessary to 
substantiate the claims of service connection on appeal, 
specifically to include proof of any in-country service in 
Vietnam.  The veteran has been repeatedly advised that his 
service personnel records show service only in Korea, and not 
Vietnam.  The veteran was advised of what evidence the VA 
will obtain, and what information he was expected to provide.  
The veteran was asked to submit all evidence in his 
possession that pertains to these claims.  

Although the notices made no reference to veteran's status 
and the effective date of any grant of service connection, 
there is no prejudice to the claimant since his veteran 
status is not questioned, and both service connection claims 
are being denied-an effective date of service connection 
will not be assigned.  The veteran has also failed to submit 
the requested evidence, including medical nexus evidence of a 
link between recent diagnoses of diabetes mellitus and 
hypertension and his prior military service, despite his 
being repeatedly asked to do so.  

The VA also must provide a medical examination or obtain a 
medical opinion when such evidence is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  In the instant 
case, a VA examination is not warranted because no evidence 
of record shows a possible relationship between the veteran's 
diabetes mellitus and hypertension, first shown in the mid-
1990's, and the veteran's service in Korea and Japan during 
the Vietnam conflict.  38 C.F.R. § 3.159(c)(4)(i).  
Accordingly, a VA examination is not indicated given the 
facts of this case at this time.  Id.  

As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit pertinent 
evidence, but he has failed to do so.  Here, as in Wells 
supra., the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
appellant has diabetes mellitus or hypertension due to his 
military service on any basis, to include his claimed, but 
not demonstrated, service in Vietnam.  38 U.S.C.A § 5103A(d); 
cf. Charles v. Principi, 16 Vet. App. 370 (2002).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the SOC and SSOC.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the multiple 
and repeated attempts at obtaining copies of all identified 
private treatment records and verification from NPRC of no 
Vietnam service, the record is ready for appellate review of 
the claim on appeal.  Proceeding with these two claims in 
their procedural posture would not therefore inure to the 
veteran's prejudice.  

There is adequate evidence of record to adjudicate the claims 
of service connection on appeal.  It appears that VA has done 
everything reasonably possible to notify and assist the 
veteran, and further delay of the appellate review of this 
case by the Board would serve no useful purpose.  
Accordingly, in the circumstances of this case, additional 
efforts in accordance with the VCAA would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  There 
is no prejudice in proceeding with a decision in the appeal 
at this time.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
See also, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
38 C.F.R. § 20.1102 (2005) (Pertaining to harmless error).  

The Merits of the Claims

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability is proximately due to or 
the result of a service-connected disease or injury.  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for hypertension 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus must manifest 
itself to a degree of 10 percent or more at anytime after a 
Vietnam veteran's presumed exposure to Agent Orange during 
active service.  38 U.S.C.A. § 1116.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

In addition to law and regulations regarding service 
connection, a disease associated with exposure to certain 
herbicide agents-including Agent Orange-listed at 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service, under the circumstances outlined in that section, 
even though there is no evidence of the disease during a 
period of service.  38 C.F.R. § 3.307(a).  

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 
3.309(e), which includes diabetes mellitus, type II (adult 
onset), shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  

Service in the Republic of Vietnam includes means actual 
service in-country in Vietnam from January 9, 1962 through 
May 7, 1975, and includes service in the waters offshore, or 
service in other locations, if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2005).  See 
VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on 
a deep-water naval vessel in waters off shore of the Republic 
of Vietnam is not qualifying service in Vietnam).  

The veteran asserts that he had multiple active temporary 
duty assignments to Da Nang, the Republic of Vietnam, between 
May 1969 and June 1972, primarily in May and June 1972.  

The veteran's service personnel and medical records show, and 
NPRC has twice verified that the veteran had no service in 
Vietnam.  Despite being repeated advised to do so, the 
veteran has failed to provide evidence which supports his 
assertion of temporary duty assignments in the Republic of 
Vietnam in either May 1969 (see April 2000 claim), or May and 
June 1972 (see transcripts of November 2002 and March 2006 
Board Central Office hearings), or from July to December 1970 
and from February 1972 to June 1972 (see statement of April 
2001).  The veteran's service medical and service personnel 
records are on file and appear complete.  These records 
demonstrate no service in Vietnam.  The NPRC verified in 
December 2000 and again in March 2005 that the veteran had no 
service in the Republic of Vietnam.  The veteran was advised 
of this negative verification in multiple duty to assist 
letters issued in December 2000, April 2003 and May 2004, as 
well as by the SSOC of September 2005 and by two Veterans' 
Law Judges at his Board Central Office hearings in November 
2002 and March 2006.  Transcripts of both Board hearings are 
on file.  

The records of the NPRC are accorded great probative weight.  
Having been provided by an agency of the U.S. Government, the 
Board is assured of the authenticity of these original 
records.  In this regard, this finding is consistent with the 
well-recognized reliance placed by VA upon service department 
and NPRC determinations.  See Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. §§  3.203(a), (c).  

With no evidence of any in-country service or duty to, or 
visitation in, the Republic of Vietnam during the Vietnam 
Conflict, no further inquiry is indicated in this case 
because the veteran has admitted, both in writing and in his 
sworn testimony, that neither diabetes mellitus nor 
hypertension were incurred in service or shown prior to the 
mid-1990s.  See Transcript of Board Central Office hearing, 
March 2006, page 15.  The veteran testified that his sole 
assertion on appeal is that his diabetes mellitus is due to 
any presumed exposure to Agent Orange, and that his 
hypertension is secondary to diabetes mellitus.  Having 
established that the veteran is not entitled to the 
presumption of exposure to Agent Orange because he had no in-
country duty to, or visitation in, the Republic of Vietnam, 
the claims on appeal are denied.  

Consideration is given as to whether service connection is 
warranted for diabetes mellitus or hypertension on any other 
basis.  See Combee v. Brown, 34 F.3d 1039 (1994).  

Private treatment records from various sources, dated from 
1994 to the present, as with VA medical records similarly 
dated, show a history of treatment for hypertension first 
diagnosis in 1994, and treatment for diabetes mellitus first 
diagnosed in 1996.  However, no medical evidence of record, 
whether VA or private, suggests that either of these post-
service disorders were incurred in, or aggravated by, service 
or any condition of service.  The veteran has no service-
connected disability, and his claim of secondary service 
connection for hypertension is without merit.  


Due consideration has been given to the written statements 
and sworn testimony of the veteran.  However, the veteran's 
lay assertions of possible exposure to Agent Orange while in 
Vietnam are not supported by any evidence of record.  With no 
evidence in support of his assertion of actual in-country 
duty in Vietnam, the claims on appeal are denied.  The 
veteran was repeatedly advised of the evidence needed to 
support his claims, but he failed to submit such evidence.  
While VA is obligated to assist in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  VCAA gives a 
claimant for VA benefits the responsibility to present and 
support the claim.  38 U.S.C. §  5107(a).  Having failed to 
do so, the claims on appeal are denied.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


